
	

115 S1775 IS: Rural Veterans Travel Enhancement Act of 2017
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1775
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2017
			Mr. Tester (for himself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to make permanent the authority of the Secretary of Veterans
			 Affairs to transport individuals to and from facilities of the Department
			 of Veterans Affairs in connection with rehabilitation, counseling,
			 examination, treatment, and care, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Rural Veterans Travel Enhancement Act of 2017. 2.Treatment of Vet Centers as Department of Veterans Affairs facilities for purposes of payments or allowances for beneficiary travel (a)In generalSection 111 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (h)(1)Vet Centers shall be treated as Department facilities for purposes of providing payment of actual expenses of travel or allowance for travel to or from a Department facility under this section.
 (2)In this subsection, the term Vet Center means a center for readjustment counseling and related mental health services for veterans under section 1712A of this title.
						.
 (b)ApplicabilitySection 111(h) of such title, as added by subsection (a), shall apply with respect to travel occurring on or after the date of the enactment of this Act.
			3.Making permanent authority for Secretary of Veterans Affairs to transport individuals
 to and from facilities of Department of Veterans AffairsSection 111A(a) of title 38, United States Code, is amended— (1)by striking paragraph (2); and
 (2)in paragraph (1), by striking (1). 4.Reauthorization of grants for veterans service organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended by striking through 2017 and inserting through 2020.
		5.Medical examination protocol for volunteer drivers participating in program of transportation
 services for veteransSection 111A(b) of title 38, United States Code, is amended— (1)by inserting (1) before The Secretary; and
 (2)by adding at the end the following new paragraph:  (2)(A)Not later than 90 days after the date of the enactment of the Rural Veterans Travel Enhancement Act of 2017, the Secretary shall develop and establish a national protocol for the administration of medical examinations for volunteer drivers to participate in the program described in paragraph (1).
 (B)In developing the protocol required by subparagraph (A), the Secretary shall consult with such persons as the Secretary determines have an interest in the program described in paragraph (1).
 (C)(i)The Secretary shall implement the protocol by first conducting a one year pilot program using the protocol.
 (ii)After conducting the pilot program required by clause (i), the Secretary shall assess the pilot program and make such changes to the protocol as the Secretary considers appropriate.
 (iii)After making changes to the protocol under clause (ii), the Secretary shall implement the protocol in phases during the course of one year..
			6.Comptroller General of the United States report on transportation services for veterans
 (a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program the establishment of which was facilitated under section 111A(b) of title 38, United States Code.
 (b)ContentsThe report submitted under subsection (a) shall include the following: (1)A description of the program described in subsection (a), including descriptions of the following:
 (A)The purpose of the program. (B)The activities carried out under the program.
 (2)An assessment of the sufficiency of the program with respect to the purpose of the program. (3)An assessment of the cost effectiveness of the program in relation to alternatives.
 (4)An assessment of the health benefits for veterans who have participated in the program. (5)An assessment of the sufficiency of staffing of employees of the department who are responsible for facilitating the maintenance of the program.
 (6)An assessment, with respect to the purpose of the program, of the number of vehicles owned by and operating in conjunction with the program.
 (7)An assessment of the awareness and usage of the program by veterans and their families. 